MEMORANDUM***
Appellant Joseph E. Dunne appeals his conviction after pleading guilty to four counts of possession of stolen mail in violation of 18 U.S.C. § 1708. The only issue is whether the district court should have granted a motion to withdraw his guilty plea on the ground of ineffective assistance of counsel. The district court did not err under any standard.
The alleged ineffectiveness is the failure to file a motion to suppress that had no reasonable possibility of success. Counsel is under no obligation to make frivolous motions or advise a defendant of every conceivable constitutional attack he might mount. See Tollett v. Henderson, 411 U.S. 258, 267, 93 S.Ct. 1602, 36 L.Ed.2d 235 (1973). Appellant has not shown that the advice he received was below the standard of competent representation. See United States v. Signori, 844 F.2d 635, 638 (9th Cir.1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.